COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JOHN A. SEALE, RACHEL ANN SEALE                §
 NOON AND LINDA IGO,                                           No. 08-09-00311-CV
                                                §
                  Appellants,                                     Appeal from the
                                                §
 v.                                                             Probate Court No. 2
                                                §
                                                             of El Paso County, Texas
 WILLIE V. OLMSTEAD, A/K/A WILLIE               §
 V. JOHNSON AND NORMAN L.                                     (TC# 2003-P00562-A)
 FRISTOE,                                       §

                  Appellees.

                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellants represent that they no longer wish to pursue the appeal and

request this Court enter an order dismissing the appeal. Appellees have not objected to the

motion, and there is no indication that dismissal would prevent Appellees from seeking the relief

to which it would otherwise be entitled. See TEX .R.APP .P. 42.1(a)(1). We therefore grant

Appellants’ motion and dismiss the appeal. As the motion does not indicate the parties have

agreed otherwise, costs will be taxed against Appellants. See TEX .R.APP .P. 42.1(d).


March 17, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J. (Not Participating)